
	
		I
		111th CONGRESS
		1st Session
		H. R. 1309
		IN THE HOUSE OF REPRESENTATIVES
		
			March 4, 2009
			Mrs. Napolitano (for
			 herself and Mr. Bilbray) introduced
			 the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To codify the definition of terms used in subheading
		  1604.14 of the Harmonized Tariff Schedule of the United States, relating to
		  tuna products.
	
	
		1.Findings
			(1)Tuna fish canning
			 is a vital industry to the United States.
			(2)To promote United
			 States production, Congress has imposed higher tariffs on shelf-stable, retail
			 ready tuna fish products than on raw or intermediate fish products.
			(3)According to the original intent of
			 Congress, the term in airtight containers, as contained in
			 subheading 1604.14 of the Harmonized Tariff Schedule of the United States, has
			 only covered products in packages that are not permeable to air and that are
			 presented as a finished product for consumption in shelf-stable containers
			 (cans, glass jars, and foil pouches).
			(4)Congress seeks to codify the terms
			 in airtight containers and in bulk or in immediate
			 containers weighing with their contents over 6.8 kg each, as provided
			 for in subheading 1604.14 of the Harmonized Tariff Schedule of the United
			 States, to reflect existing practice and promote public health and
			 safety.
			2.Definitions
			(a)DefinitionsThe
			 Additional U.S. Notes to chapter 16 of the Harmonized Tariff Schedule of the
			 United States are amended by adding at the end the following:
				
					4.For purposes of subheading 1604.14, the
				term in airtight containers means containers that—
						(a)are heat sealed,
				and none of the contents have been pinched in the seal; and
						(b)have an oxygen
				transmission rate of less than 1 ml per square meter in 24 hours in a dry state
				at 20° Celsius.
						5.For purposes of
				subheading 1604.14, the term in bulk or in immediate containers weighing
				with their contents over 6.8 kg each includes product that is shipped
				in plastic bags that are not airtight, or similar intermediate containers, that
				are stacked in layers and placed on pallets, or similar bulk containers, as
				long as the entire pallet, or similar bulk container, with their contents weigh
				over 6.8
				kg.
					.
			(b)Effective
			 dateThe amendment made by subsection (a) applies to goods
			 entered, or withdrawn from warehouse for consumption, on or after the 15th day
			 after the date of the enactment of this Act.
			
